891 F.2d 286
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles E. BRENT, Plaintiff-Appellant,v.Marvin ROBBINS, Executive Director of Inmate GrievanceCommission;  Commissioner Hawkins, Inmate GrievanceCommission;  Commissioner Millard, Inmate GrievanceCommission;  Commissioner Wirsching, Inmate GrievanceCommission, Defendants-Appellees.
No. 89-7140.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 17, 1989.Decided:  Nov. 24, 1989.

Charles E. Brent, appellant pro se.
Stevens Giles Hildenbrand (Office of the Attorney General of Maryland), for appellees.
Before WIDENER, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Charles E. Brent appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Brent v. Robbins, C/A No. 87-1749-K (D.Md. Mar. 31, 1989).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.